Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 17/183,630 filed on 02/24/2021. Claims 1-20 are pending in the application.

Allowable Subject Matter
2.  Claims 1-20 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
3.  The prior art of record fails to teach or suggest or render obvious: an integrated circuit (IC) comprising: an interface column extending in a second horizontal direction between a first column and a second column, the interface column comprising at least one interface gate electrode extending in the second horizontal direction,
wherein the at least one interface gate electrode comprises at least one of: a first interface gate electrode spaced apart from an outer one of the plurality of first gate electrodes by the first pitch; and a second interface gate electrode spaced apart from an outer one of the plurality of second gate electrodes by the second pitch, among with all limitations of claim 1.
	4.  The prior art of record fails to teach or suggest or render obvious: an integrated circuit (IC) comprising: an interface column extending in a second horizontal direction perpendicular to a first horizontal direction between a first column and a 
at least one first conductive pattern extending in the first horizontal direction and
connecting the first power line to the second power line, among with all limitations of claim 12.
5.  The prior art of record fails to teach or suggest or render obvious: an integrated circuit (IC) comprising: an interface column extending in a second horizontal direction perpendicular to a first horizontal direction between a first column and a second column, wherein the interface column comprises: at least one well tap configured to provide a first supply voltage to a well; and at least one substrate tap configured to provide a second supply voltage to a substrate, among with all limitations of claim 18.
6.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851